DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.  

Response to Amendment
In the amendment dated 09 February 2022, the following occurred:
claims 1, 10, and 15 were amended.
Claims 1-19 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabius et al. (US 2008/0103369 A1), hereinafter Fabius, in view of Yang et al. (Machine Learning Approaches for Predicting High Utilizers in Health Care), hereinafter Yang, further in view of Cox et al. (US 2017/0220758 A1), hereinafter Cox.

Claim 1:
Fabius discloses:
A system comprising:
one or more processors; and
[0057]-[0058]
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
[0058]
receiving first user data associated with a first user, the first user data including at least one of first demographic information, a first medical history, or a first cost profile;
Figure 1 and [0027]-[0044], specifically [0027]-[0029] with [0027] disclosing receiving claims data (cost profile) which includes information such as age and gender (demographics) and diagnoses (medical history).
identifying a requirement for enrollment associated with a complex care program;
[0029] discloses a requirement of, for example, age, disease, and high avoidable healthcare costs.
determining, based at least in part on the first user data, that the first user satisfies the requirement for enrollment;
[0029] discloses stratifying patients based on the requirement(s).
transmitting, based at least in part on determining that the first user satisfies the requirement, a first notification to a first device associated with the first user, the first notification indicating a first option to enroll in the complex care program;
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (satisfy requirement). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice.
receiving an indication that the option has been selected;
[0036] discloses patients consenting to participation in the program by opting in or out.
causing, based at least in part on the indication, enrollment of the first user in the complex care program;
See [0036] as discussed above. Also see [0040]-[0044] disclosing enrollment of the patient in the program.
determining that a first change in the first cost profile exceeds a reduction value;
[0028] discloses determining a change that would improve patient health and avoid costs. [0029] discloses determining avoidable costs associated with the patient. Also see [0027] disclosing the well-known nature of predictive modeling in disease management. The broadest reasonable interpretation of "exceeds a reduction value" is any reduction in cost.
associating, based at least in part on determining that the first change exceeds the reduction value, the first user data with the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs.
training the machine learning model to identify relationships between the first change in the first cost profile and the first user data which result in exceeding the reduction value;
[0029] discloses using a predictive model to determine for each individual patient the total and avoidable healthcare costs based on patient data (e.g. actionable conditions, or other data) if enrolled in a disease management program. This predictive model can be commercially available software, such as in [0027]. Additionally, Yang discloses predictive machine learning models which are trained to identify relationships between patient data and healthcare costs, as discussed below.
receiving second user data associated with a second user, the second user data including at least one of second demographic information, a second medical history, or a second cost profile;
[0027]-[0029] with [0027] disclosing receiving claims data (cost profile) which includes information such as age and gender (demographics) and diagnoses (medical history).
determining, based at least in part on the second user data, that the second user satisfies the requirement for enrollment;
[0029] discloses stratifying patients based on the requirement(s).
comparing the first user data and the second user to determine an association between the first user and the second user;
[0029] discloses stratifying patients based on the requirement(s), such as by age, disease, and high avoidable healthcare costs (association by stratification).
determining, utilizing the trained machine learning model and based at least in part on the association, that enrollment of the second user in the complex care program will result in a second change in the second cost profile exceeding the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients). As discussed below, Yang discloses a trained machine learning model predicting health expenditures.
transmitting, based at least in part on determining that enrollment of the second user will result in the second change, the second notification utilizing the notification type to a second device associated with the second user, the second notification including a second option to enroll in the complex care program.
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (a change to improve health and avoid costs). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice. Cox specifically discloses selecting “the notification type,” as discussed below.

While Fabius does disclose use of a predictive model “to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value,” Fabius does not explicitly disclose “generating a machine learning model configured to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value; and training the machine learning model utilizing data representing the first change in the first cost profile and the first user data such that a trained machine learning model is generated.” However, Yang does disclose these limitations, specifically:
generating a machine learning model configured to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value;
Page 2 and sections 2 and 3 on pages 2-6 disclose generating a machine learning models to predict future health expenditures. As discussed above, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value.
training the machine learning model 
Page 6, section 3.3 discloses training a predictive machine learning model, with Page 3, sections 2.2 and 2.3 specifying the information used to train the models, including previous patient expenditures, diagnosis codes, procedure codes, medication information, and demographics. As in the Abstract, the results of these models can help lower overall health care costs. Again, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value.
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fabius with the “generating” and “training” a machine learning model limitations as disclosed by Yang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to "improve targeted care by anticipating health care needs of high utilizers" (Yang:  Introduction).

	While Fabius does disclose providing a notification to a user, Fabius does not explicitly disclose “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user.” However, Cox in view of Yang and Cox do disclose these limitations, specifically:
selecting, utilizing 
[0200]-[0207] disclose determining a mode of communication that is most likely to result in a patient action, which is based on training data, such as in [0202] where previous patient communications are comparted to determine which communication(s) are best. While Cox does not explicitly disclose this as a machine learning process, “utilizing machine learning techniques” is disclosed in Yang, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fabius with “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user” as disclosed by Cox. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to “communicate with the patient in a mode that is most likely going to result in the patient performing a compliance action or event so as to generate a successful outcome” (Cox:  [0200]).

Additionally, it can be seen that each element, 1) “selecting, utilizing 2) “machine learning techniques,” is taught in either Cox or Yang. Executing this process via machine learning techniques, which are taught by Yang, does not necessarily change nor affect the normal functions of determining a notification type, as taught by Cox.  Selecting a notification type would be performed the same way even with the addition of machine learning techniques.
Indeed, Cox discloses using historical data to identify “a sequence or pattern of communication mode(s) as well as timing of communication mode(s) and content of communications” such as in [0204], strongly suggesting the use of machine learning techniques. 
It would have been obvious to one or ordinary skill in the art to include machine learning techniques as taught by Yang in the notification selection process as taught by Cox. Since the functionalities of the elements in Cox and Yang do not interfere with each other, in combination merely performing the same functions as each element did separately, and are merely a combination of old elements, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:
Fabius in view of Yang further in view of Cox discloses the system of claim 1, as discussed above. Fabius further discloses:
determining, based at least in part on the trained machine learning model, that a first combination of the first user data is associated with the first change in the first cost profile exceeding the reduction value; or…
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).

	Fabius does not explicitly further disclose:
the trained machine learning model
	
Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 1.

Claim 3:
Fabius in view of Yang further in view of Cox discloses the system of claim 2, as discussed above. Fabius further discloses:
comparing the first user data and the second user data to determine the association between the first user and the second user comprises determining a match between the second user data and the first combination of the first user data, and wherein determining that enrollment of the second user in the complex care program will result in the second change in the second cost profile exceeding the reduction value is further based on the match.
[0029] discloses stratifying (associating) patients based on age and disease. [0027] further discloses other data used for predictive modeling in disease management, such as claims data and clinical data. [0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated/matching groups of patients).
	
Claim 6:
Fabius in view of Yang further in view of Cox discloses the system of claim 1, as discussed above. Fabius further discloses:
determining that a third change in the first cost profile is less than the reduction value;
[0029] discloses prioritizing patient enrollment for those with high avoidable healthcare costs, meaning those with less than high avoidable healthcare costs are below the reduction value.
associating the first user data with an indication that the third change is less than the reduction value;
[0029] discloses prioritizing patient enrollment for those with high avoidable healthcare costs, meaning those with less than high avoidable healthcare costs are below the reduction value, thereby associating the patient with the avoidable costs of enrollment.
receiving third user data associated with a third user, the third user data including at least one of third demographic information, a third medical history or a third cost profile;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the third user data, that the third user satisfies the requirement for enrollment;
[0029] discloses stratifying patients based on the requirement(s).
comparing the first user data and the third user to determine an association between the first user and the third user;
[0029] discloses stratifying patients based on the requirement(s), such as by age, disease, and high avoidable healthcare costs (association by stratification).
determining, based at least in part on the trained machine learning model, that enrollment of the third user in the complex care program will result in a fourth change in the third cost profile being less than the reduction value.
[0029] discloses prioritizing patient enrollment for those with high avoidable healthcare costs, meaning those with less than high avoidable healthcare costs are below the reduction value.

	Fabius does not explicitly further disclose:
the trained machine learning model
	
Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 1.

Claim 7:
Fabius in view of Yang further in view of Cox discloses the system of claim 1, as discussed above. Fabius further discloses:
receiving additional user data of additional users enrolled in the complex care program, the additional user data including at least one of additional demographic information, additional medical histories, or additional cost profiles;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), clinical data (medical history), and cost profile data (claims data). [0029] where the highest avoidable healthcare cost patients are prioritized/enrolled.
determining, based at least in part on the trained machine learning model, one or more users of the additional users that are associated with changes in the additional cost profiles exceeding the reduction value; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
associating, based at least in part on determining that the one or more users are associated with changes exceeding the reduction value, respective user data of the one or more users with the reduction value.
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).

	Fabius does not explicitly further disclose:
the trained machine learning model
	
Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 1.

Claim 8:
Fabius in view of Yang further in view of Cox discloses the system of claim 7, as discussed above. Fabius further discloses:
receiving third user data associated with a third user, the third user data including at least one of third demographic information, a third medical history, or a third cost profile;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the third user data, that the third user satisfies the requirement for enrollment;
[0029] discloses stratifying patients based on the requirement(s).
comparing the respective user data and the third user data to determine an additional association between the one or more users and the third user;
[0029] discloses stratifying patients based on the requirement(s), such as by age, disease, and high avoidable healthcare costs (association by stratification).
determining, based at least in part on the additional association and the trained machine learning model, that enrollment of the third user in the complex care program will result in a third change in the third cost profile exceeding the reduction value; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
transmitting, based at least in part on determining that enrollment of the third user in the complex care program will result in the third change, a third notification to a third device associated with the third user, the third notification including a third option to enroll in the complex care program.
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (a change to improve health and avoid costs). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice.
	
Fabius does not explicitly further disclose:
the trained machine learning model
	
Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 1.

Claim 9:
Fabius in view of Yang further in view of Cox discloses the system of claim 8, as discussed above. Fabius further discloses:
determining, based at least in part on the trained machine learning model, that a combination of the additional user data is associated with changes in the additional cost profiles exceeding the reduction value; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
wherein comparing the respective user data and the third user data to determine the additional association between the additional users and the third user comprises determining a match between the third user data and the combination of the additional user data, and wherein determining that enrollment of the third user in the complex care program will result in the third change in the third cost profile exceeding the reduction value is further based on the match.
[0029] discloses stratifying (associating) patients based on age and disease. [0027] further discloses other data used for predictive modeling in disease management, such as claims data and clinical data. [0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated/matching groups of patients).

Fabius does not explicitly further disclose:
the trained machine learning model
	
Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 1.

Claim 10:
Fabius discloses:
A computer-implemented method comprising:
under control of one or more processors executing instructions stored in memory,
[0057]-[0058] processors; [0058] storage media
receiving user data associated with a first user, the user data including at least a first cost profile associated with the first user;
Figure 1 and [0027]-[0044], specifically [0027]-[0029] with [0027] disclosing receiving claims data (cost profile) which includes information such as age and gender (demographics) and diagnoses (medical history).
identifying a requirement associated with a care program;
[0029] discloses a requirement of, for example, age, disease, and high avoidable healthcare costs.
determining, based at least in part on the user data and the requirement, that the first user satisfies the requirement;
[0029] discloses stratifying patients based on the requirement(s).
transmitting a first notification to a first device associated with the first user, the first notification including an option to enroll in the care program;
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (satisfy requirement). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice.
receiving an indication that the first user has selected the option;
[0036] discloses patients consenting to participation in the program by opting in or out.
enrolling the first user in the care program;
See [0036] as discussed above. Also see [0040]-[0044] disclosing enrollment of the patient in the program.
detecting a triggering event associated with the first user;
[0030] and [0040]-[0044] disclose enrollment of the patient in a disease management program (triggering event).
determining, based at least in part on the triggering event, a second cost profile associated with the first user;
[0029] discloses determining avoidable costs associated with the patient.
determining a cost difference between the first cost profile and the second cost profile;
The avoidable costs as in [0029] would be the difference between pre and post enrollment in the disease management program.
determining that the cost difference exceeds a reduction value;
[0028] discloses determining a change that would improve patient health and avoid costs. [0029] discloses determining avoidable costs associated with the patient. Also see [0027] disclosing the well-known nature of predictive modeling in disease management. The broadest reasonable interpretation of "exceeds a reduction value" is any reduction in cost.
associating, based at least in part on determining that the cost difference exceeds the reduction value, the user data with the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with cost reduction.
training the machine learning model to identify relationships between the first cost profile, the second cost profile, the user data, and data representing the cost difference, which result in exceeding the reduction value;
[0029] discloses using a predictive model to determine for each individual patient the total and avoidable healthcare costs based on patient data (e.g. actionable conditions, or other data) if enrolled in a disease management program. This predictive model can be commercially available software, such as in [0027]. Additionally, Yang discloses predictive machine learning models which are trained to identify relationships between patient data and healthcare costs, as discussed below.
determining, utilizing the trained machine learning model, that enrollment of a second user in the complex care program will result in a second change in a third cost profile of the second user exceeding the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients). As discussed below, Yang discloses a trained machine learning model predicting health expenditures.
transmitting, based at least in part on determining that enrollment of the second user will result in the second change, a second notification utilizing the notification type to a second device associated with the second user, the second notification including a second option to enroll in the complex care program.
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (a change to improve health and avoid costs). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice. Cox specifically discloses selecting “the notification type, as discussed below.

While Fabius does disclose use of a predictive model “to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value,” Fabius does not explicitly disclose “generating a machine learning model configured to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value; and training the machine learning model utilizing data representing the cost difference, an indication that the cost difference exceeds the reduction value, and the user data such that a trained machine learning model is generated.” However, Yang does disclose these limitations, specifically:
generating a machine learning model configured to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value;
Page 2 and sections 2 and 3 on pages 2-6 disclose generating a machine learning models to predict future health expenditures. As discussed above, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value.
training the machine learning model 
Page 6, section 3.3 discloses training the model, with Page 3, sections 2.2 and 2.3 specifying the information used to train the models, including previous patient expenditures, diagnosis codes, procedure codes, medication information, and demographics. As in the Abstract, the results of these models can help lower overall health care costs. Again, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fabius with the “generating” and “training” a machine learning model limitations as disclosed by Yang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to "improve targeted care by anticipating health care needs of high utilizers" (Yang:  Introduction).

While Fabius does disclose providing a notification to a user, Fabius does not explicitly disclose “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user.” However, Cox in view of Yang and Cox do disclose these limitations, specifically:
selecting, utilizing 
[0200]-[0207] disclose determining a mode of communication that is most likely to result in a patient action, which is based on training data, such as in [0202] where previous patient communications are comparted to determine which communication(s) are best. While Cox does not explicitly disclose this as a machine learning process, “utilizing machine learning techniques” is disclosed in Yang, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fabius with “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user” as disclosed by Cox. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to “communicate with the patient in a mode that is most likely going to result in the patient performing a compliance action or event so as to generate a successful outcome” (Cox:  [0200]).

Additionally, it can be seen that each element, 1) “selecting, utilizing 2) “machine learning techniques,” is taught in either Cox or Yang. Executing this process via machine learning techniques, which are taught by Yang, does not necessarily change nor affect the normal functions of determining a notification type, as taught by Cox.  Selecting a notification type would be performed the same way even with the addition of machine learning techniques.
Indeed, Cox discloses using historical data to identify “a sequence or pattern of communication mode(s) as well as timing of communication mode(s) and content of communications” such as in [0204], strongly suggesting the use of machine learning techniques. 
It would have been obvious to one or ordinary skill in the art to include machine learning techniques as taught by Yang in the notification selection process as taught by Cox. Since the functionalities of the elements in Cox and Yang do not interfere with each other, in combination merely performing the same functions as each element did separately, and are merely a combination of old elements, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:  Fabius in view of Yang further in view of Cox discloses the method of claim 10, as discussed above. Fabius further discloses:
receiving second user data associated with the second user, the second user data including third cost profile associated with the second user;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the second user data and the requirement, that the second user satisfies the requirement;
[0029] discloses stratifying patients based on the requirement(s).
comparing the first user data and the second user to determine an association between the first user and the second user; and
[0029] discloses stratifying patients based on the requirement(s), such as by age, disease, and high avoidable healthcare costs (association by stratification).
determining based at least in part on the association and the trained machine learning model, that enrollment of the second user in the care program will result in a second cost difference exceeding the reduction value.
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).

	Fabius does not explicitly further disclose:
the trained machine learning model

Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 10.

Claim 12:  Fabius in view of Yang further in view of Cox discloses the method of claim 11, as discussed above. Fabius further discloses:
the first user data further includes first demographic information and a first medical history, and wherein the second user data further includes second demographic information and a second medical history, the method further comprising:
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the trained machine learning model, that a combination of the first user data is associated with the cost difference exceeding the reduction value; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
wherein comparing the first user data and the second user to determine the association between the first user and the second user comprises determining a match between the second user data and the combination of the first user data, and wherein determining that enrollment of the second user in the care program will result in the second cost difference exceeding the reduction value is further based on the match.
[0029] discloses stratifying (associating) patients based on age and disease. [0027] further discloses other data used for predictive modeling in disease management, such as claims data and clinical data. [0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated/matching groups of patients).

	Fabius does not explicitly further disclose:
the trained machine learning model

	Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 10.

Claim 13:  Fabius in view of Yang further in view of Cox discloses the method of claim 10, as discussed above. Fabius further discloses:
receiving second user data associated with the second user. the second user data including the third cost profile associated with the second user;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the second user data and the requirement, that the second user satisfies the requirement;
[0029] discloses stratifying patients based on the requirement(s).
comparing the first user data to the second user data; 
[0029] discloses stratifying patients based on the requirement(s), such as by age, disease, and high avoidable healthcare costs (association by stratification).
determining a difference between the second user data and the first user data; and
[0028]-[0032] disclose patient stratification based on, for example, total avoidable costs (reduction value), diseases, etc…
predicting, based at least in part on the trained machine learning model, that enrollment of the second user in the care program will result in a second cost difference that is below the reduction value.
[0029] discloses prioritizing patient enrollment for those with high avoidable healthcare costs, meaning those with less than high avoidable healthcare costs are below the reduction value.

	Fabius does not explicitly further disclose:
the trained machine learning model
	Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 10.

Claim 14:  Fabius in view of Yang further in view of Cox discloses the method of claim 10, as discussed above. Fabius further discloses: 
the triggering event includes at least one of a hospitalization of the user, a disease status, or a change in service utilization.
[0029] discloses identifying patients with certain disease diagnoses (disease status).

Claim 15:  
Fabius discloses:
A method comprising:
receiving user data associated with a first user, the user data including at least a first cost profile associated with the first user;
Figure 1 and [0027]-[0044], specifically [0027]-[0029] with [0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the user data, that the first user satisfies a requirement associated with a program;
[0029] discloses stratifying patients based on the requirement(s) of, for example, age, disease, and high avoidable healthcare costs.
enrolling the user in the program;
See [0036] as discussed above. Also see [0040]-[0044] disclosing enrollment of the patient in the program.
determining a reduction associated with the first cost profile, wherein the reduction exceeds a reduction value;
[0028] discloses determining a change that would improve patient health and avoid costs. [0029] discloses determining avoidable costs associated with the patient. Also see [0027] disclosing the well-known nature of predictive modeling in disease management. The broadest reasonable interpretation of "exceeds a reduction value" is any reduction in cost.
associating the user data with the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs.
training the machine learning model to identify relationships between the first cost profile and user data which result in exceeding the reduction value;
[0029] discloses using a predictive model to determine for each individual patient the total and avoidable healthcare costs based on patient data (e.g. actionable conditions, or other data) if enrolled in a disease management program. This predictive model can be commercially available software, such as in [0027]. Additionally, Yang discloses predictive machine learning models which are trained to identify relationships between patient data and healthcare costs, as discussed below.
determining, utilizing the trained machine learning model, that enrollment of a second user in the complex care program will result in a change in a second cost profile of the second user exceeding the reduction value; 
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients). As discussed below, Yang discloses a trained machine learning model predicting health expenditures.
transmitting, based at least in part on determining that enrollment of the second user will result in the change, a second notification utilizing the notification type to a second device associated with the second user, the second notification including an option to enroll in the complex care program.
[0027]-[0034] disclose identifying patients for inclusion in a disease management program (a change to improve health and avoid costs). [0035] discloses contact with the patient including telephonic, e-mail, and web inquiries (notifications, all of which necessitate the existence of a user device). [0036] discloses the patient being asked to consent to participation in the program, being an "opt-in" or "opt-out" choice. Cox specifically discloses selecting “the notification type,” as discussed below.

While Fabius does disclose use of a predictive model “to predict whether enrollment in the complex care program will result in cost profile changes that exceed the reduction value,” Fabius does not explicitly disclose “generating a machine learning model configured to predict whether enrollment in the program will result in reductions to cost profiles that exceed the reduction value; and training the machine learning model utilizing data representing the reduction and the user data such that a trained machine learning model is generated.” However, Yang does disclose these limitations, specifically:
generating a machine learning model configured to predict whether enrollment in the program will result in reductions to first cost profiles that exceed the reduction value; 
Page 2 and sections 2 and 3 on pages 2-6 disclose generating a machine learning models to predict future health expenditures. As discussed above, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value.
training the machine learning model 
Page 6, section 3.3 discloses training the model, with Page 3, sections 2.2 and 2.3 specifying the information used to train the models, including previous patient expenditures, diagnosis codes, procedure codes, medication information, and demographics. As in the Abstract, the results of these models can help lower overall health care costs. Again, [0027]-[0029] of Fabius disclose using a prediction model to determine if cost change exceeds reduction value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fabius with the “generating” and “training” a machine learning model limitations as disclosed by Yang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to "improve targeted care by anticipating health care needs of high utilizers" (Yang:  Introduction).

While Fabius does disclose providing a notification to a user, Fabius does not explicitly disclose “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user.” However, Cox in view of Yang and Cox do disclose these limitations, specifically:
selecting, utilizing 
[0200]-[0207] disclose determining a mode of communication that is most likely to result in a patient action, which is based on training data, such as in [0202] where previous patient communications are comparted to determine which communication(s) are best. While Cox does not explicitly disclose this as a machine learning process, “utilizing machine learning techniques” is disclosed in Yang, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fabius with “selecting, utilizing machine learning techniques and training data indicating user responsiveness, a notification type to associate with the second user, the machine learning techniques indicating the notification type is more likely to lead to acceptance by the second user” as disclosed by Cox. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to “communicate with the patient in a mode that is most likely going to result in the patient performing a compliance action or event so as to generate a successful outcome” (Cox:  [0200]).

Additionally, it can be seen that each element, 1) “selecting, utilizing 2) “machine learning techniques,” is taught in either Cox or Yang. Executing this process via machine learning techniques, which are taught by Yang, does not necessarily change nor affect the normal functions of determining a notification type, as taught by Cox.  Selecting a notification type would be performed the same way even with the addition of machine learning techniques.
Indeed, Cox discloses using historical data to identify “a sequence or pattern of communication mode(s) as well as timing of communication mode(s) and content of communications” such as in [0204], strongly suggesting the use of machine learning techniques. 
It would have been obvious to one or ordinary skill in the art to include machine learning techniques as taught by Yang in the notification selection process as taught by Cox. Since the functionalities of the elements in Cox and Yang do not interfere with each other, in combination merely performing the same functions as each element did separately, and are merely a combination of old elements, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:  Fabius in view of Yang further in view of Cox discloses the method of claim 15, as discussed above. Fabius further discloses:
receiving second user data associated with the second user, the second user data including at least one of a second medical history or a second cost profile;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
comparing the first user data and the second user data to determine a match; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (matching groups of patients).
predicting, based at least in part on the match and the trained machine learning model, that enrollment of the second user in the program will result in a reduction associated with the second cost profile exceeding the reduction value.
[0029] discloses prioritizing patient enrollment for those matched/stratified with high avoidable healthcare costs, meaning those with less than high avoidable healthcare costs are below the reduction value.

Fabius does not further disclose:
the trained machine learning model
	Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 15.

Claim 17:  Fabius in view of Yang further in view of Cox discloses the method of claim 15, as discussed above. Fabius further discloses:
detecting a triggering event associated with the first user;
[0030] and [0040]-[0044] disclose enrollment of the patient in a disease management program (triggering event).
determining, based at least in part on the triggering event, a third cost profile associated with the first user; and
[0029] discloses determining avoidable costs associated with the patient.
determining a cost difference between the first cost profile and the third cost profile, wherein the reduction comprises the cost difference.
The avoidable costs as in [0029] would be the difference between pre and post enrollment in the disease management program. [0028] discloses determining a change that would improve patient health and avoid costs. Also see [0027] disclosing the well-known nature of predictive modeling in disease management. The broadest reasonable interpretation of "exceeds a reduction value" is any reduction in cost.

Claim 19:
Fabius in view of Yang further in view of Cox discloses the method of claim 15, as discussed above. 
Fabius further discloses:
the user data further includes a medical history and demographic information, the method further comprising:
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data).
determining, based at least in part on the trained machine learning model, that a combination of the user data is associated with the reduction exceeding the reduction value;
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
associating the combination of user data with the reduction value.
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs.
	
Fabius does not explicitly further disclose:
the trained machine learning model
	Yang discloses a trained machine learning model predicting health expenditures, as discussed above in claim 15.

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fabius et al. (US 2008/0103369 A1), hereinafter Fabius, in view of Yang et al. (Machine Learning Approaches for Predicting High Utilizers in Health Care), hereinafter Yang, further in view of Cox et al. (US 2017/0220758 A1), hereinafter Cox, further in view of Aagesen et al. (US 2016/0125168 A1), hereinafter Aagesen.

Claim 4:
Fabius in view of Yang further in view of Cox discloses the system of claim 1, as discussed above.
	Fabius does not explicitly further disclose:
the complex care program comprises a first care program and a second care program, the operations further comprising:
identifying a first program requirement associated with the first care program;
identifying a second program requirement associated with the second care program, the first program requirement different than the second program requirement, and wherein the first program requirement and the second program requirement include at least one of age, gender, disease status, or resource utilization;
determining, based at least in part on the first user data, that the first user satisfies the first program requirement for enrollment in the first care program.

Aagesen discloses:
the complex care program comprises a first care program and a second care program, the operations further comprising:
[0082]-[0107] disclose the care manager alignment service which processes patient data and aligns them with care managers that are best-suited for the patients' needs where a care manager is equivalent to a care program (see [0083]).
identifying a first program requirement associated with the first care program;
[0084]-[0085] disclose using patient data and care manager data to align the patient with an appropriate care manager. This is further disclosed in [0092]-[0093], [0098], [0102], and [0103]-[0107].
identifying a second program requirement associated with the second care program, the first program requirement different than the second program requirement, and wherein the first program requirement and the second program requirement include at least one of age, gender, disease status, or resource utilization;
[0084]-[0085] disclose using patient data and care manager data to align the patient with an appropriate care manager. This is further disclosed in [0092]-[0093], [0098], [0102], and [0103]-[0107]. The patient data considered includes, as in [0084], [0087], [0095], [0100], and [0104], clinical characteristics and longitudinal patient records, the broadest reasonable interpretation of which would include at least patient age, gender, and diseases/conditions. [0088], [0096], and [0107] also disclose receiving data from the identification component, such as in [0062], which discloses determining an amount of health system utilization associated with each patient.
determining, based at least in part on the first user data, that the first user satisfies the first program requirement for enrollment in the first care program.
[0084]-[0085] disclose using patient data and care manager data to align the patient with an appropriate care manager, thereby satisfying the requirement for "enrollment." This is further disclosed in [0092]-[0093], [0098], [0102], and [0103]-[0107].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fabius with the above steps as disclosed by Aagesen. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabius in order to "align [patients] with care managers best-suited to help the patients meet care management goals" (Aagesen:  [0083]).

Claim 5:
Fabius in view of Yang further in view of Cox further in view of Aagesen discloses the system of claim 4, as discussed above. Fabius further discloses:
determining, based at least in part on the trained machine learning model, that enrollment of the second user in the first care program will result in the second change in the second cost profile exceeding the reduction value.
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).

	Fabius does not explicitly further disclose:
the trained machine learning model
	Yang discloses a trained machine learning model for predicting health expenditures, as discussed above in claim 1.

Claim 18:
Fabius in view of Yang further in view of Cox discloses the method of claim 17, as discussed above. Fabius further discloses:
receiving additional user data associated with additional users enrolled in the complex care program, the additional user data including additional cost profiles;
[0027] discloses receiving patient data including demographics data (age, gender, etc…), medical history (clinical data), and cost profile data (claims data). [0029] where the highest avoidable healthcare cost patients are prioritized/enrolled.
determining, based at least in part on the trained machine learning model, one or more users of the additional users that are associated with reductions in the additional cost profiles exceeding the reduction value; and
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).
associating, based at least in part on determining that the one or more users are associated with reductions in the additional cost profiles, respective user data of the one or more users with the reduction value.
[0029] discloses determining for each individual patient the total and avoidable healthcare costs if enrolled in a disease management program, thereby associating the patient with reduced costs. This determination is based on, for example, patients of a certain age and with certain diagnosis codes (associated groups of patients).

Yang discloses a trained machine learning model for predicting health expenditures, as discussed above in claim 15.

Response to Arguments
Regarding 103, applicant argues the combination of Fabius, Yang, and Cox does not teach the claim amendment.
The examiner respectfully disagrees. As discussed above in the corresponding rejection, 
“training the machine learning model to identify relationships between the first change in the first cost profile and the first user data which result in exceeding the reduction value” is disclosed specifically by the combination of Fabius and Yang. Fabius [0029] discloses using a predictive model to determine for each individual patient the total and avoidable healthcare costs based on patient data (e.g. actionable conditions, or other data) if enrolled in a disease management program. This predictive model can be commercially available software, such as in Fabius [0027]. Thus, the predictive model of Fabius is “identify[ing] relationships between the first change in the first cost profile and the first user data which result in exceeding the reduction value.” Additionally, Yang (e.g. abstract) discloses predictive machine learning models which are trained to identify relationships between patient data and healthcare costs, wherein the results of these models can help lower overall health care costs. It is the combination of the predictive model of Fabius with the trained predictive machine learning model of Yang that renders the amended claim limitation obvious. Accordingly, the 103 rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.S./Examiner, Art Unit 3626   

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626